Citation Nr: 1812973	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  16-42 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from January 1984 to January 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).

A claim for service connection for a psychiatric disability is deemed to encompass all psychiatric diagnoses reasonably presented in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Pursuant to Clemons, the Board has expanded the service connection claim for PTSD as reflected on the title page of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for PTSD as a result of her involvement in Bright Star "87" Mission in Cairo, Egypt, during which she alleged to have been exposed to life threatening situations.  In statements the Veteran variously described being injured when rocks were thrown at her, witnessing many people die, witnessing the death of friend, witnessing an injury to a friend, being held at gunpoint and stripped of her belongings.  In a separate incident in 1985, she reportedly saw a fellow soldier crushed between two trucks.  She could not remember the names of the servicepersons involved in any of the incidents.     

There is record of the Veteran receiving a "Certificate of Achievement" in for, among other things, successful accomplishment of the "Bright Star '87' Mission."  It is not indicated that the Veteran engaged in combat or was serving in an area that would have made her susceptible to fear of hostile military or terrorist activities.  Rather, it was indicated that this was a training exercise.  A review of other historical records shows that Operation Bright Star was a joint training operation between the US and Egypt and was not related to combat activities.  

The service treatment records, to include the February 1983 enlistment examination report and the November 1987 separation examination report, show that the Veteran was psychiatrically evaluated as normal, and the Veteran denied a history of depression or excessive worry, frequent trouble sleeping, or nervous trouble of any kind.  After service, private treatment records dated in 2014 noted diagnoses of PTSD, depression, and bulimia nervosa.  The Veteran attributed her PTSD symptoms to childhood sexual trauma perpetrated by her father, as well as her experiences in combat during service.

In March 2015, the RO made a formal finding on lack of information required to verify the Veteran's claimed in-service stressors after requesting a complete stressor statement from the Veteran in January 2015 but receiving no response.  

In support of her claim, the Veteran submitted a January 2015 private medical statement from two psychologists who noted that the Veteran met the criteria for PTSD.  However, the various DSM criteria for the diagnosing of PTSD, including the specific stressors that were the basis for a diagnosis, were not discussed.  Additionally, a private treatment record in March 2016 noted military related trauma, sexual trauma as an adult and as a child, and indicated that the Veteran's psychiatric symptoms most likely had onset 30 years earlier.  

These favorable opinions, to the extent that private clinicians associate the Veteran's psychiatric disorder with service, are not accompanied by adequate rationale and, therefore, are insufficient reason or basis to grant the Veteran's claim, particularly, to the extent that PTSD is linked to an unverified combat stressor.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  However, as noted in the Introduction of this remand, the issue has been recharacterized to encompass any other pertinent psychiatric diagnoses of record, to include PTSD.  In light of the diagnosis of depression, and the private clinician's opinion that the Veteran's psychiatric symptoms had onset in service, the Board finds that the private opinions provide enough favorable medical evidence to satisfy the relatively low threshold of McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), as to when VA is required to assist the Veteran by affording her an examination in effort to properly develop her claim.

On remand the Veteran should be afforded an additional opportunity to submit more specific stressor information and the AOJ should attempt to verify the Veteran's asserted in-service stressors.  

Finally, ongoing relevant treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request the Veteran to identify all medical providers (VA and private) from whom she has received mental health treatment.  After securing the necessary release, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Provide the Veteran with another opportunity to verify the dates her stressors occurred and to provide more specific information regarding the circumstances of the reported stressors.  She should be notified that specific dates (or within a timeframe of 2-3 months), locations and names of the people involved will better allow for verification of these stressors.  The Veteran must cooperate in the matter by providing any further identifying information that may be needed to seek stressor verification.

3.  If the Veteran responds with an updated stressor statement, the AOJ should assess whether this information is adequate to provide to the Joint Services Records Research Center (JSRRC).

4.  Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate VA psychologist or psychiatrist to determine whether any psychiatric disorder found on examination is related to service (to include PTSD if a stressor event is found to be corroborated).  The Veteran's record (to include this remand and the AOJ's findings regarding corroboration of alleged stressors) must be reviewed by the examiner in conjunction with the examination.  Based on review of the entire record, and interview/examination of the Veteran, the examiner should provide an opinion that responds to the following:

a) The examiner should identify all psychiatric disorders found to be present, to include PTSD. 

The examiner should specifically determine if the Veteran meets the diagnostic criteria for PTSD.  If PTSD is diagnosed, the examiner should identify the specific stressor or stressors that support that diagnosis.   If the Veteran does not meet the criteria for PTSD, the examiner should explicitly discuss which criteria for diagnosis are missing (under either DSM-IV or DSM-V criteria).  

b) Determine whether it is at least as likely as not (a probability of 50 percent or greater) that any current psychiatric disorder had onset during service, or is otherwise related to any aspect of the Veteran's service.   

The examiner is advised that the Veteran is competent to report symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.  All opinions expressed must be accompanied by a complete rationale.

5.  Then, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

